DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US 5,536,267) in view of Cragg et al. (US 6,635,027).
Regarding claim 1, Edwards discloses an electroporation device, in Figs. 1-21 for delivering a molecule into cells of tissue, the electroporation device comprising: 
an electrical power source 40/42 configured to deliver a pulse of energy, col. 10, lines 49-51 and Fig. 21; 
a housing 18, Fig. 1; and 
an elongate needle electrode 20 extending from the housing and in electrical communication with the electrical power source (via electric wiring being connected at the handle 18 in Fig. 1), the needle electrode 20 having a proximal end (adjacent element 18) and a distal end 24 configured to pierce tissue, see Figs. 13-18, the needle electrode 20 having a nonconductive portion 28 and a conductive portion (not covered by the nonconductive portion 28, Fig. 8) configured to deliver the pulse of energy to the tissue, the nonconductive portion (e.g. the insulator sleeve 28) being located between the proximal and distal ends 16 & 24, 
wherein the needle electrode 20 defines a plurality of apertures 26 that are positioned on the conductive portion; the apertures 26 are spaced around an entire circumference of the conductive portion, Fig. 17, wherein the aperture positioning, spacing, and diameters are configured to provide even distribution of an injection fluid over an entire length of the conductive portion, col. 8, line 67-col. 9, line5 and Figs. 8, 14-17.  
Edwards does not disclose that the apertures being arranged between approximately 10 and approximately 100 apertures per centimeter of length of the conductive portion, the apertures have a diameter in a range of 30 microns to 80 microns.
Cragg discloses an infusion catheter comprising: a plurality of apertures 12 that at positioned on the catheter body portion such that an aperture density in between approximately 32 apertures per centimeter length, col. 7, lines 5-7; or 30-50 apertures per centimeter length or 20-32 apertures per centime length, col. 12, lines 13-18, which is in the requirement range of 10-100 apertures per centimeter of length, as required in the claimed invention; wherein the apertures are spaced around an entire circumference of the catheter body portion. 
Since Edwards and Craig are both from the same field of endeavor (e.g. using infusion apertures for delivering a drug into a target tissue), the purpose disclosed by Craig would have been recognized in the pertinent art of Edwards.
Giving such a teaching by Craig, a person having ordinary skill in the art would have easily recognizes that modifying the elongate needle/catheter electrode device of Edwards with providing an aperture density in range of 10-100 apertures per centimeter of length of the insertion portion (the conductive portion), as taught by Craig, would provide the benefit of enhancing a drug distribution evenly around the circumference of the insertion catheter body portion (or the conductive portion) at the target size.
With regarding the limitation of the apertures have a diameter in a range of 30 microns to 80 microns, Edwards also states that the size of fluid distribution ports 26 can vary, depending on the size and shape of the electrode 20, col. 9, lines 19-13.  In other words, the size of the apertures 26 can have in a range of 30-80 microns, as considered that discovering an optimum value of a result effective variable involves only routine skill in the art.  Craig discloses the size of the infusion apertures are about 0.01 cm = 100 microns.  Meanwhile, the claimed invention requires the diameter being in the range of 30-80 microns. Although the aperture dimension of the prior art ranges do not overlap but are close enough (80 micron compares with 100 microns) that one skilled in the art would have expected them to have the similar outcomes.  It is noted that the outflow rate of the drug depends on the numbers and size of the apertures.  Meanwhile, the number of the apertures are in the required ranged of the claimed invention, but the size of the apertures is a very close (80 micron compares with 100 microns).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain the diameter of the apertures in a range of 30-80 micron, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  For example: one wish to reduce the velocity or flow rate of the drug during delivery into the target tissue.  It is noted that reducing the size of the apertures is reducing the velocity or flow rate of the fluid. 
Regarding claim 2, Edwards in view of Craig discloses all claimed subject matter as required in the claim 1 above. Edwards also states in col. 9, lines 12-28 that the insulator sleeve 28 is adjustable, slidable along an exterior surface of the electrode 20.  The insulator sleeve 28 is advanced and retracted along electrode 20 in order to define the size of a conductive surface of electrode 20. In other words, the nonconductive position is spaced from the distal end being adjusted by the insulator sleeve 28.  Thus, one of ordinary skill in the art would understand that it would be necessary to modify said distance of the nonconductive portion being spaced from the distal end (by adjusting the insulator sleeve) in between about 2.5 and at least 0.1 cm is considered as a discovering these parameters are deemed matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. For example: the desired ablation volume is defined by deployed electrodes 20, as well as the positioning of insulator sleeve 28 on each electrode in a manner of very precise ablation volume being created, col. 9, lines 26-30

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783